DETAILED ACTION
Claim Status
	Claims 1-19 are pending. Claims 1-19 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located paragraphs {0080] and [0081].
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821(d) because the Application contains references to sequences having a SEQ ID NO:, but no sequence listing for those sequences has been filed. See 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Because the claims recite optionally comprising an intron 4 and intron 3 or the mGluR6 gene, the claims have been interpreted as not requiring intron 4 or intron 3.
The Office published the guidance document entitled 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance), published December 16, 2014, and provided further guidance on May 2016, including guidance as to Life Sciences.

    PNG
    media_image1.png
    762
    679
    media_image1.png
    Greyscale

     Step 2A has recently been revised to include two prongs (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019):

    PNG
    media_image2.png
    537
    544
    media_image2.png
    Greyscale


Analysis is as follows:
Step 1:  The claims are directed to product, which is an isolated nucleic acid molecule or vector comprising an mGluR6 enhancer and an mGluR6 promoter.
Step 2A - Prong 1: The claims comprises a nucleic acid comprising an mGluR6 enhancer and an mGluR6 promoter, which is a natural product.
Step 2A - Prong 2:  The claims do not recite additional elements that integrate the judicial exception into a practical application because the claims encompass a portion of DNA that has the same nucleotide sequence as the naturally occurring mGluR6 transcriptional control region. A portion of the claimed DNA results in a different structural characteristic than the natural DNA, because the natural DNA has covalent bonds on the ends that connect the DNA to the chromosome which the claimed DNA lacks. However, the claimed DNA is otherwise structurally identical to the natural 
Step 2B: the claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). A vector comprising a transgene could be a homologous recombination vector comprising the mGluR6 gene, which is identical to the naturally occurring gene. Accordingly, the steps do not add “significantly more” than the judicial exception, and therefore, the claims are not directed to patent subject eligible matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 (claim 12 dependent therefrom) recites the limitation "the capsid protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the capsid protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 4-6, 8-10 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pan et al. (US 2010/0015095 A1; published January 21, 2010, earliest filing date May 4, 2006).
Because the claims recite optionally comprising an intron 4 and intron 3 or the mGluR6 gene, the claims have been interpreted as not requiring intron 4 or intron 3.
Pan et al. describe an isolated nucleic acid molecule comprising a. an mGluR6 enhancer or a variant thereof; and b. an mGluR6 promoter or a variant thereof (the promoter is from an mGluR6 promoter-region of the Grm6 gene, a gene that controls expression of metabotropic glutamate receptor 6. A preferred example of this promoter region sequence is SEQ ID NO:9 consisting of 11023 nucleotides; paragraph [0027]) (claim 1); wherein a. said mGluR6 enhancer variant is at least 70% identical to SEQ ID NO: 1 (nucleotides 1575-1776 of SEQ ID NO: 9 of Pan et al. have 100% identity to SEQ ID NO: 1); b. said mGluR6 promoter variant is at least 70% identical to SEQ ID NO: 3 (nucleotides 9063-10112 of SEQ ID NO: 9 of Pan et al. have 95.7% identity to SEQ ID NO: 3), SEQ ID NO: 5 (nucleotides 9657-10112 of SEQ ID NO: 9 of Pan et al. have 90.9% identity to SEQ ID NO: 5) (claim 2); wherein the mGluR6 enhancer is upstream of the mGluR6 promoter (nucleotides 1575-1776 of SEQ ID NO: 9 of Pan et al. have 100% identity to SEQ ID NO: 1; nucleotides 9063-10112 of SEQ ID NO: 9 of Pan et al. have 95.7% identity to SEQ ID NO: 3) (claim 4). Pan et al. further describe a nucleic acid expression vector comprising a promoter comprising a. an mGluR6 enhancer or a variant thereof; b. an mGluR6 promoter or a variant thereof (the promoter is from a mGluR6 promoter-region of the Grm6 gene, a gene that controls expression of metabotropic glutamate receptor 6. A preferred example of this promoter region sequence is SEQ ID NO:9 consisting of 11023 nucleotides; paragraph [0027]); operably linked to at least one transgene (expression vector that encodes a light-gated channel rhodopsin or a light-driven ion pump rhodopsin expressible in the neurons, which vector comprises an open reading frame encoding the rhodopsin, and operatively linked thereto, a promoter sequence, and optionally, transcriptional regulatory sequences; paragraph [0029]; the promoter may be a cell type-specific promoter, preferred examples of the latter being the mGluR6 promoter (e.g., part of a promoter sequence SEQ ID NO:9); paragraph [0033]) (claim 5); wherein a. said mGluR6 enhancer variant is at least 70% identical to SEQ ID NO: 1 (nucleotides 1575-1776 of SEQ ID NO: 9 of Pan et al. have 100% identity to SEQ ID NO: 1); b. said mGluR6 promoter variant is at least 70% identical to SEQ ID NO: 3 (nucleotides 9063-10112 of SEQ ID NO: 9 of Pan et al. have 95.7% identity to SEQ ID NO: 3), SEQ ID NO: 5 (nucleotides 9657-10112 of SEQ ID NO: 9 of Pan et al. have 90.9% identity to SEQ ID NO: 5) (claim 6); and wherein the mGluR6 enhancer is upstream of the mGluR6 promoter (nucleotides 1575-1776 of SEQ ID NO: 9 of Pan et al. have 100% identity to SEQ ID NO: 1; nucleotides 9063-10112 of SEQ ID NO: 9 of Pan et al. have 95.7% identity to SEQ ID NO: 3) (claim 8); wherein the vector is an adeno-associated virus vector or a recombinant adeno-associated virus (rAAV) vector (a variety of known nucleic acid vectors may be used in these methods, e.g., recombinant adeno-associated virus (rAAV), recombinant adenoviruses; paragraph [0071]) (claim 9), specifically, AAV1, AAV2, AAV3, AAV4, AAV5 or AAV6 vectors (paragraphs [0077]-[0078]) (claim 10) wherein the transgene is an opsin gene (channel rhodopsins, such as ChR2, ChR1, light-driven ion pump, such as bacteriorhodopsins, halorhodopsins, and their derivatives; paragraph [0021]) (claim 14), wherein said opsin gene is selected from the group consisting of channelrhodopsin, halorhodopsin, bacteriorhodopsin, or any functional variants or fragments thereof (channel rhodopsins, such as ChR2, ChR1, light-driven ion pump, such as bacteriorhodopsins, halorhodopsins, and their derivatives; paragraph [0021]) (claim 15), wherein the transgene encodes a gene product that increases light sensitivity, increases light detection, increases photosensitivity, increases visual evoked potential, or restores vision in a retina (paragraphs [0036]-[0040] (claim 16), a pharmaceutical composition comprising the nucleic acid expression vector and a pharmaceutically acceptable excipient (a pharmaceutically and/or physiologically acceptable vehicle, diluent, carrier or excipient; paragraph [0123]) (claim 17). Pan et al. further teach a method for expressing a transgene in the eye comprising introducing into the eye the nucleic acid expression vector (paragraph [0058]) (claim 18), or the pharmaceutical composition (paragraph [0058]) (claim 19).
Accordingly, Pan et al. anticipate claims 1, 2, 4-6, 8-10 and 14-19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,307,492 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10,307,492 B2 also encompass an isolated nucleic acid or vector comprising a. an mGluR6 enhancer or a variant thereof; b. an mGluR6 promoter or a variant thereof; and c. optionally, an intron 4 of the mGluR6 gene or a variant thereof; and d. optionally, an intron 3 of the mGluR6 gene or a variant thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636